Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-30 and 32-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner (US 20120292213 A1).  

In regards to claim 23, Brunner teaches a tool box (Fig. 1A; 10) comprising: a base container (Fig. 1C; basin-like large compartment 14) having a base portion (Fig. 1C; bottom surface segments 36 and ground surface 34) and configured with upright extending side walls (Fig. 4A; side walls 18 and ribs 19) defining a top opening (Paragraph [0040]; Fig 4A; top edges 20) of the base container (Fig. 1C; basin-like large compartment 14), the base and the side walls defining together the container's interior (Fig. 1C and 4A; bottom surface segments 36, ground surface 34, side walls 18 and ribs 19); at least two covers (Fig. 3; covers 40 and 42) displaceable over the top opening of the base container between a closed position (Fig. 1D; covers 40 and 42) where the at least two covers (Fig. 3; covers 40 and 42) coextend and cover the top opening (Paragraph [0040]; Fig 4A; top edges 20), and an open position (Fig. 3; covers 40 and 42) where at least one of the at least two covers (Fig. 3; covers 40 and 42) is displaced away from an at least one other cover of said at least two covers (Fig. 3; covers 40 and 42) and at least partially exposes the containers' interior to allow access thereto (Fig. 3; covers 40 and 42), each cover of the at least two covers comprising a free edge (Fig. 1A; on covers 40 and 42 outer most edges) and a mating edge (Fig. 1A; where covers 40 and 42 edges meet in the middle); and at least two locking (locking latch 78 and padlock {paragraph [48]}) extending at an upper portion of the base container (Fig. 1C; basin-like large compartment 14), each configured for locking at least one of the at least two covers at respective mating edges (Fig. 1A; where covers 40 and 42 edges meet in the middle), at least with respect to the base container (Fig. 1C; basin-like large compartment 14).

In regards to claim 24, Brunner teaches the toolbox of claim 23, being configured to be transportable (Paragraph [0041]).

In regards to claim 25, Brunner teaches the toolbox of claim 23, further comprising: a locomotive arrangement disposed toward a lower portion of said container assembly (Fig. 1D; parallel recesses 120); and at least one handle for transporting said transportable box on said locomotive arrangement (Fig. 1C and 1D; handle 30).

In regards to claim 26, Brunner teaches the toolbox of claim 25, wherein the locomotive arrangement comprises at least one pair of wheels fitted near or at a bottom of the base container (Fig. 1C; basin-like large compartment 14) and a manipulating handle articulated with the base container (Fig. 1C and 1D; handle 30).

In regards to claim 27, Brunner teaches the toolbox of claim 25, wherein the handle is manipulable between a stowed position and a locomoting position (Fig. 1C and 1D; handle 30), in which it extends from the tool box to facilitate its locomotion (Fig. 1D; handle 30).

In regards to claim 28, Brunner teaches the toolbox of claim 25, wherein a pair of wheels is provided at a bottom side edge of the base container (Fig. 1D; basin-like large compartment 14 and wheels 26), and the handle is extractable from an opposite top side edge of the base container (Fig. 1C and 1D; manipulating handle 30).

In regards to claim 29, Brunner teaches the toolbox of claim 25, wherein the handle comprises two side arms (Fig. 2B; two side bars 110) interconnected by a grip portion (Fig. 2B; cushioned grip 114), wherein the side arms are slidably retained along respective top front and rear edges of the base container (Fig. 1C and 1D; two side bars 110), and wherein the grip portion is substantially parallel to the respective top side edge such that at the retracted position it is flush with the base container (Fig. 2B; cushioned grip 114; Paragraph [0017] lines 15-17).

In regards to claim 30, Brunner teaches the toolbox of claim 23, wherein the covers are displaceable by a rail system fitted at the top edges of the base container (Paragraph [0010] and [0011]; Fig. 2B and 3; covers 40 and 42).

In regards to claim 32, Brunner teaches the toolbox of claim 23, wherein the covers are slidably secured to the base container by a pair of drawer-type slides to allow a firm support of the compartmented covers at the fully open position (Paragraph [0010] and [0011]; Fig. 3; covers 40 and 42).

In regards to claim 33, Brunner teaches the toolbox of claim 23, wherein, at the closed position, the covers mate about a center of the base container (Fig. 2B; covers 40 and 42).

claim 34, Brunner teaches the toolbox of claim 23, wherein, at the open position, the covers are fully displaceable from the top opening of the base container, to thereby facilitate full access to the container's interior (Fig. 2B; covers 40 and 42).

In regards to claim 35, Brunner teaches the toolbox of claim 23, wherein the locking arrangement is a latch (locking latch 78).

In regards to claim 36, Brunner teaches the toolbox of claim 35, wherein the latch is a toggle latch (locking latch 78 meets this claim limitation since it switches from a locked position to an unlocked position; Paragraph [0047] lines 4-6).

In regards to claim 37, Brunner teaches the toolbox of claim 23, wherein covers are compartmented covers (covers 40 and 42; Paragraph [0008] line 1), optionally provided (optionally meaning not required) with lids covering storage compartments therein (Fig. 4A; pivotal lid 68).

In regards to claim 38, Brunner teaches the toolbox of claim 37, wherein the respective lids are locked when the compartmented covers are at the closed position (Paragraph [0050]).

In regards to claim 39, Brunner teaches the toolbox of claim 23, wherein at least one of the locking arrangements is configured for receiving a lock to prevent unauthorized opening of the tool box and access to its compartments or interior (Paragraph [0048]; Fig. 8).


claim 41, Brunner teaches the toolbox of claim 23, wherein the covers are further lockable at their top surface one respective the other (Fig. 8; covers 40 and 42).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 20120292213 A1) in view of Cho (US 6832689 B2).

In regards to claim 31, Brunner teaches the toolbox of claim 23, with the covers.
Brunner fails to teach covers displaceable by a parallel link type mechanism, linking each of the covers to the base container.
	Cho teaches covers displaceable by a parallel link type mechanism, linking each of the covers to the base container (Fig. 1; long link 51 and two short links 52).
	It would have been obvious to one of ordinary skill to in the art to incorporate the long link 51, two short links 52, bolts, and nuts 70 onto the container and covers of Brunner.  Doing so, will allow the user to see the inner contents of the base container (Column 2 lines 25-28).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 20120292213 A1) in view of Lifshitz (US 20120326406 A1).
.
In regards to claim 40, Brunner teaches the toolbox of claim 23, wherein the locking arrangement comprises two locking mechanisms provide one opposite the other at the mating edges of the covers (Fig. 1A; covers 40 and 42), when in the closed position (Fig. 1A).
Brunner fails to teach a locking arrangement which comprises of two locking mechanisms provided on opposite sides of the mating edge covers.
Lifshitz teaches a locking arrangement which comprises of two locking mechanisms provided on opposite sides of the mating edge covers (Fig. 2; latches 28a).
It would have been obvious to one of ordinary skill in the art to have modified the tool box of Brunner to incorporate the latches 28a and latch engaging structure 31 onto the mating edges of Brunner.  Doing so, will allow user to engage and disengage the latch to the container can be moved (Paragraph [0040] lines 4-8).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 20120292213 A1) in view of Tong (WO 2015158267 A1).

In regards to claim 42, Brunner teaches the toolbox of claim 23, wherein at least one of the covers is provided at its mating edge.
Brunner fails to teach the mating edge that has an elastic seal.
Tong teaches the mating edge with that has an elastic seal (Fig. 1; elastic sealing member 202).
covers 40 and 42 to receive the elastic sealing member 202 from Tong.  Doing so, would provide a sealing between the cover and base (Page 1 line 23 of the Translated PDF).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERCE T DUNWOODY/Examiner, Art Unit 3735                                                                                                                                                                                                        
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735